This case was argued with State ex rel. W.C. Hibbs, Treasurer and Ex-Officio Collector of Texas County, Missouri, v. W.J. McGee et al., ante page 1176, although the cases were separately briefed and submitted. While the taxes sued for are for different years and in different amounts, counsel, who are the same in both cases, agree that the only distinguishing feature as far as the issues here involved are concerned is that in this case the township collector sued, while in the other case the suit was brought by the county treasurer and ex-officio collector. Our rulings in the Hibbs case are also determinative of the issues presented in this appeal. However, because of the township collector's evident incapacity to sue the judgment in this case is reversed. All concur. *Page 1185